Citation Nr: 0305566	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral 
tinnitus.  

(The issue of entitlement to a compensable rating for left 
ear hearing loss will be the subject of later decision)


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from April 1955 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board is undertaking additional development on the 
matter of the veteran's claim of entitlement to a 
compensable rating for left ear hearing loss pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2), effective Feb. 
22, 2002).  When it is completed, the Board will provide 
notice of the development, as required by Rule of Practice 
903. Id. at 3,105 (codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is attributable to 
service.  

2.  The veteran's bilateral tinnitus is attributable to 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2002).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's duty 
to assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations, 
which were created for the purpose of implementing many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the June 2002 statement of the case, the 
September 2002 supplemental statement of the case, and 
associated correspondence issued since the veteran filed 
his claims, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claims.  Additionally, the veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  
Further, the veteran was advised of the specific VCAA 
requirements in the statement of the case issued in June 
2002.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the 
supplemental statement of the case issued in September 
2002.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now 
codified as amended at 38 U.S.C. § 5107(b) (2002)).

II. Factual background

A review of the service medical records reveal that right 
ear hearing acuity was essentially normal on the April 1955 
enlistment examination.  In November 1958, puretone 
thresholds, in decibels, were as follows:






H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
1
5
1
0
1
5

1
5








In March 1959, the veteran's hearing acuity in the right 
hear was essentially normal.  In January 1961, February 
1962, February 1968, July 1972, and March 1973 puretone 
thresholds in decibels, were as follows, respectively.  




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
-
1
0
-
1
0
-
5

1
0





H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
-
1
0
-
1
0
-
5

1
0




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
3
0
3
5
3
5

5
5




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
2
0
1
5
2
0
3
5
3
5





H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
0
5
5
1
0
3
0

The above records also reflect diagnoses of bilateral 
hearing loss and deafness, both ears.  





The service medical records reflect that the veteran's 
December 1963 and November 1964 audiograms were abnormal.  
It was noted that he had a history of being exposed to a 
great deal of acoustical energy of high intensities since 
his enlistement into service.  He reported some bilateral 
tinnitus.  The diagnosis was bilateral sensorineural 
hearing loss, secondary to acoustical trauma.  He was 
placed on H 2 profile.  The veteran's primary MOS during 
active was artillery commanding officer. 

The March 1975 separation examination puretone thresholds 
in decibels were as follows.




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T
0
1
0
1
0
1
0
2
5

The veteran was accorded a VA audio examination in October 
2001.  He gave a history of bilateral hearing loss, which 
occurred during active duty.  He stated that b bilateral 
tinnitus occurred approximately 15 years prior and was 
intermittent.  The tinnitus was mild in severity and was 
not particularly a problem for him.  He also gave a history 
of in service noise exposure.  The examiner indicated that 
the C-file was unavailable for review.  The diagnosis was 
bilateral tinnitus, which was suspected to be age-related 
rather than related to military service.  He further stated 
that this would be especially true since the veteran 
claimed to have no tinnitus at all until at least 10 years 
subsequent to his retirement from active duty.  However, it 
would be worthwhile to have someone review his claims 
folder prior to making a final determination of service 
connection for tinnitus to determine whether or not 
tinnitus was mentioned anywhere in his records while on 
active duty.  Puretone thresholds, in decibels, were as 
follows:




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T

1
0
4
0
4
5
5
5



In a February 2002 statement, GR, M.D. stated that the 
veteran presented in January 2002 with complaints of 
hearing loss and bilateral ringing and tinnitus.  It was 
noted that he had a substantial history of military noise 
exposure with no family history of hearing loss or otologic 
medical history.  An audiometric examination revealed right 
ear mild to severe sensorineural hearing loss.  Dr. R 
opined that the veteran's military noise exposure 
contributed to his hearing loss.  

The veteran was accorded a VA audio examination in August 
2002.  He reported the onset of tinnitus about fifteen to 
sixteen years ago.  He complained of bilateral progressive 
hearing loss.  He also reported significant noise exposure 
during service.  It was noted that the examiner reviewed 
the claims folder.  The examiner indicated that there was 
no evidence of hearing loss in the right ear while of the 
veteran was on active duty.  He also noted that there was 
no documentation for tinnitus in the claims folder.  He 
pointed out that the March 1975 separation examination 
revealed normal auditory thresholds with regards to the 
right ear.  He stated that he agreed with Dr. R. opinion 
that military noise contributed to the loss of hearing in 
the veteran's left ear, however he could find no evidence 
from his review of the claims folder that military noise 
contributed in any way to the loss of hearing in the right 
ear.  He further stated that since there was no 
documentation of onset of hearing loss in the right ear in 
service, it was less likely than not that the veteran's 
current right ear hearing loss was related to in service 
noise exposure.  Additionally, there was no evidence in the 
claims folder of tinnitus and the veteran indicated that 
onset of tinnitus was approximately 16 years prior, it was 
less likely than not that the veteran's current tinnitus 
was related to in service noise exposure.  He opined that 
it was more likely than not that the veteran's current 
bilateral tinnitus and right ear hearing loss were related 
to age-related factors (presbycusis).  The diagnoses were 
bilateral hearing loss and bilateral constant tinnitus.  
Puretone thresholds, in decibels, were as follows:




H
E
R
T
Z



5
0
0
1
0
0
0
2
0
0
0
3
0
0
0
4
0
0
0
R
I
G
H
T

1
5
4
0
4
5
6
0






III. Pertinent Law and Regulations

The basic framework of the law and regulations provides 
that service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2001).  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to 
a compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Hensley, supra, indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  As stated 
by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's 
in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . ." Id. at 160, quoting Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).



Regarding tinnitus, this disorder may be service connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  Compare 38 
C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (20021) with 38 
C.F.R. § 4.87a, DC 6260 (1998).  See 64 Fed. Reg. 25,202- 
25,210 (May 11, 1999).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
change in language above was more clarifying than 
substantive, and, in any event, we need not address the 
Karnas doctrine in this case, where service connection, and 
not a rating for tinnitus, is the issue.

IV. Service connection for right ear hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for right ear hearing loss.  The reasons follow.  

The veteran did not report any problems with his right ear 
at enlistment and no right ear hearing problems were noted 
on his enlistment examination in April 1955.  Therefore, 
despite a notation of bilateral hearing loss since 1954, he 
is presumed to have been in sound condition when he entered 
service.  38 C.F.R. § 3.304(b) (2002).  In January 1961 and 
February 1962, the veteran was diagnosed with high 
frequency hearing loss secondary to time served in 
artillery 1955 - 1956.  In December 1963, the veteran was 
diagnosed with bilateral sensorineural hearing loss, 
secondary to acoustic trauma, line of duty.  It was noted 
that he had a history of being exposed to a great deal of 
acoustical energy of high intensities since his enlistment 
into service.  Also in December 1963, deafness both ears 
due to degeneration of acoustic nerve, cause unknown was 
documented.  In November 1964, a history of exposure to 
artillery for nine years was noted with current exposure to 
generator noise documented.  He was diagnosed with 
bilateral sensorineural hearing loss in November 1964.  In 
February 1968, he was diagnosed with mixed type hearing 
loss.  Although, the veteran's right ear hearing was within 
normal limits at the time of his separation examination, 
March 1975, the Board comparison of the periodic in service 
audiograms indicates slight hearing loss in the right ear.  

A private audiologist, in February 2002, indicated that he 
strongly felt that the veteran's military noise exposure 
contributed to his right ear hearing loss. 

The August 2002 VA examiner indicated that more likely than 
not the veteran's current right ear hearing loss was 
related to age related factors (presbycusis).  However, 
there are several inaccuracies in the facts reported, and 
presumably relied upon, by the VA examiner.  The VA 
examiner noted that there was no evidence of hearing loss 
in the right ear while the veteran was on active duty.  As 
noted above, the veteran was repeatedly diagnosed with 
bilateral hearing loss and deafness, both ears.  In 
addition, he stated that in reviewing periodic in service 
examinations, he noticed progressive hearing loss in the 
left ear only.  A February 1968 audiogram indicated hearing 
loss in the 1000 to 4000 Hertz range.  Additionally, a July 
1972 audiogram indicated hearing loss in the 3000 to 4000 
Hertz range.  Moreover, the veteran was placed on H2 and H3 
profile due to bilateral hearing loss. 

There is evidence on the record of right ear hearing loss 
during service.  The veteran's primary MOS was artillery 
commanding officer.  Additionally, the record and the 
medical opinions support a significant history for noise 
exposure while on active duty.  When weighing the medical 
the VA medical opinion in light of the record in this case, 
the Board finds that the service medical records are more 
probative.  Although the VA examiner indicated that he had 
reviewed the veteran's claims folder to include service 
medical records in reaching his conclusion that right ear 
hearing loss was more likely than not related to age-
related problems, there are accuracies in his reference to 
the veteran's service medical records, and therefore, the 
probative value of his conclusion is diminished.  

In addition, the Board notes that the veteran's current 
right hearing loss qualifies as a disability under 
38 C.F.R. § 3.385.  Accordingly, the Board finds that the 
evidence supports the veteran's claim for service 
connection for right ear hearing loss.  

V.  Service connection for bilateral tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for bilateral tinnitus.  The reason follows.  

A review of the service medical records show that in 
December 1963 and November 1964 the veteran claimed a 
history of bilateral tinnitus.  An October 2002 VA 
examination report diagnosed bilateral tinnitus.  The 
examiner noted that claims folder was not available for 
review, therefore he was unable to determine whether 
tinnitus was mention while the veteran was on active duty.  
He stated that he suspected that bilateral tinnitus was 
age-related rather than military service, but it would be 
worthwhile to review the claims folder in order to make a 
final determination as to whether tinnitus was related to 
service.  An August 2002 examination report diagnosed 
bilateral constant tinnitus more likely than not related to 
age-related factors.  In this regard, the examiner noted a 
review of the claims file and stated that there was no 
mention of tinnitus in the record.  As noted above, the 
Board's review of the claims file revealed a claimed 
history of bilateral tinnitus as well as a significant 
history for noise exposure.  

When weighing the medical the VA medical opinion with the 
service medical records in this case, the Board finds that 
the service medical records are more probative.  Although 
the VA examiner indicated that he had reviewed the 
veteran's claims folder to include service medical records 
in reaching his conclusion that right bilateral tinnitus 
was more likely than not related to age-related problems, 
the Board finds that he was indeed inaccurate in his 
reference to no mention of tinnitus in the service medical 
records, and thus, the probative value of his conclusion is 
diminished.  

Accordingly, the Board finds that the evidence supports the 
veteran's claim for service connection for bilateral 
tinnitus.  


ORDER

Entitlement to service connection for right ear hearing 
loss is granted.  

Entitlement to service connection for bilateral tinnitus is 
granted.  



	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.



 


